Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 1 of 10       PageID #: 1126



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

 UNITED STATES OF AMERICA,               )
                                         )
 v.                                      )
                                         )
 YANEL GREENE,                           ) Docket No. 1:17-cr-00012-NT-1
                                         )
                    Defendant.           )



          ORDER ON MOTION FOR COMPASSIONATE RELEASE

      Yanel Greene filed a pro se motion for compassionate release on May 5, 2020.

Pro Se Motion (ECF No. 281). After reviewing his motion, I initially issued an order

to show cause why the motion should not be denied. Order to Show Cause (ECF No.

285). Mr. Greene filed a supplement to his motion on May 19, 2020 (ECF No. 286),

and he responded to my order to show cause on June 2, 2020 (ECF No. 288). After

reviewing Mr. Greene’s filings as well as two briefs in opposition filed by the

Government (ECF Nos. 283, 287), I appointed counsel to represent Mr. Greene

because of “the rapidly escalating numbers of individuals infected with COVID-19”

at his facility. Order (ECF No. 289). Appointed counsel filed the pending amended

motion for compassionate release, which the Government opposes. See Gov’t Opp’n

(ECF No. 307). I have also considered Mr. Greene’s reply brief. (ECF No. 308). The

amended motion for compassionate release (ECF No. 303) is DENIED.


               FACTUAL AND PROCEDURAL BACKGROUND

      On October 25, 2017, Mr. Greene pleaded guilty to one count of conspiracy to

distribute and possess with intent to distribute controlled substances, including
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 2 of 10                PageID #: 1127



heroin, cocaine base, and oxycodone. Minute Entry (ECF No. 174); Indictment (ECF

No. 2). On May 2, 2018, I sentenced Mr. Greene to 96 months imprisonment and three

years of supervised release. By my calculations, he has served nearly 26 months. The

Bureau of Prisons (“BOP”), having considered deductions for good conduct, lists a

projected release date of April 14, 2025. Accordingly, Mr. Greene has served

approximately 27% of the sentence I imposed and approximately 31% of his sentence

if good-time deductions are considered.

      At the time of his sentencing, Mr. Greene, who is now 40 years old, reported

that he suffered from back pain, resulting from four car accidents. Presentence

Investigation Report ¶ 41 (“PSR”) (ECF No. 284-1). The presentence report noted

that Mr. Greene obtained a medical marijuana license to treat his back pain and he

also regularly saw a chiropractor. PSR ¶ 41. Mr. Greene now reports that he is a

former smoker and that he suffers from prediabetes. Am. Mot. 6–7.

      BOP lists Mr. Greene as a Care Level 1 inmate for both his physical and mental

health. United States Probation Memorandum 1 (ECF No. 284). BOP defines Care

Level 1 as follows:

          •   Care Level 1 inmates are less than 70 years of age and are
              generally healthy.

          •   They may have limited medical needs that can be easily managed
              by clinician evaluations every 6–12 months.

              Example Conditions: Mild asthma, diet-controlled diabetes,
              stable HIV patients not requiring medications, well-controlled
              hyperlipidemia or hypertension, etc.

Care Level Classification for Medical and Mental Health Conditions or Disabilities,

Federal   Bureau      of   Prisons   Clinical       Guidance,   May   2019,   available   at
                                                2
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 3 of 10        PageID #: 1128



https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited

August 4, 2020).

      FMC Devens is reporting that, as of August 4, 2020, one inmate has an active

COVID-19 infection. There have been two inmate deaths from COVID-19 at FMC

Devens, and 50 inmates and six staff members have recovered from the virus.


                                LEGAL STANDARD

Section 3582(c)(1)(A) provides that:

      The court may not modify a term of imprisonment once it has been
      imposed except that—

      (1)    in any case—

             (A)   the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                   Bureau of Prisons to bring a motion on the defendant’s behalf or
                   the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may
                   reduce the term of imprisonment (and may impose a term of
                   probation or supervised release with or without conditions that
                   does not exceed the unserved portion of the original term of
                   imprisonment), after considering the factors set forth in section
                   3553(a) to the extent that they are applicable, if it finds that—

                   (i)   extraordinary and compelling reasons warrant such a
                   reduction . . .

                   (ii)   and that such a reduction is consistent with applicable
                   policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c).

      The   United     States   Sentencing   Commission’s   policy   statements   on

compassionate release are found at § 1B1.13 of the sentencing guidelines. Section

1B1.13 provides:

                                         3
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 4 of 10             PageID #: 1129



      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
      § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without conditions that does
      not exceed the unserved portion of the original term of imprisonment) if,
      after considering the factors set forth in 18 U.S.C. § 3553(a), to the
      extent that they are applicable, the court determines that—

            (1)(A) Extraordinary and compelling reasons warrant the reduction;

            ....

            (2) The defendant is not a danger to the safety of any other person or to
            the community, as provided in 18 U.S.C. § 3142(g); and

            (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

      The Sentencing Commission elaborates on what constitutes “extraordinary

and compelling reasons” in the Commentary to § 1B1.13. In discussing medical-based

reasons, the Commission writes:

      (A) Medical Condition of the Defendant.—

            (i)      The defendant is suffering from a terminal illness (i.e., a
                     serious and advanced illness with an end of life trajectory).
                     A specific prognosis of life expectancy (i.e., a probability of
                     death within a specific time period) is not required.
                     Examples include metastatic solid-tumor cancer,
                     amyotrophic lateral sclerosis (ALS), end-stage organ
                     disease, and advanced dementia.

            (ii)     The defendant is —

                     (I)     suffering from a serious physical or medical
                             condition,
                     (II)    suffering from a serious functional or cognitive
                             impairment, or
                     (III)   experiencing deteriorating physical or mental
                             health because of the aging process,

                     that substantially diminishes the ability of the defendant
                     to provide self-care within the environment of a

                                            4
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 5 of 10                         PageID #: 1130



                        correctional facility and from which he or she is not
                        expected to recover.
                …

        (C) Family Circumstances.—

                (i)     The death or incapacitation of the caregiver of the
                        defendant’s minor child or minor children.

                (ii)    The incapacitation of the defendant’s spouse or registered
                        partner when the defendant would be the only available
                        caregiver for the spouse or registered partner.


U.S.S.G. § 1B1.13, Application Note 1. The Note addresses age-based reasons in

subdivisions (B), and then provides: “Other Reasons.—As determined by the

Director of the Bureau of Prisons,1 there exists in the defendant’s case an


1        Prior to the passage of the First Step Act of 2018 (“First Step Act”), only the Director of the
Bureau of Prisons could move for modification of a sentence. In December of 2018, Congress amended
§ 3582(c) to allow inmates to seek a modification of sentence from the courts directly “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
the warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (codified at 18 U.S.C. § 3582(c)(1)(A)). Because the Sentencing
Commission lacks a quorum, it has not considered whether to amend the commentary to § 1B1.13, in
light of the First Step Act. See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019).
         Subdivision (D) to Application Note 1 specifies that “the Director of the Bureau of Prisons”
may decide if other extraordinary and compelling circumstances exist that warrant compassionate
release. U.S.S.G. § 1B1.13, Application Note 1. Following the enactment of the First Step Act, district
courts have split on the question of whether it is appropriate for courts to “exercise similar discretion
as that previously reserved to the BOP Director in evaluating motions by defendants for compassionate
release.” Beck, 425 F. Supp. 3d at 579–80, 583. This Court and two others in the First Circuit have
concluded that courts may consider other extraordinary and compelling reasons for compassionate
release, notwithstanding the language of Subdivision (D) to Advisory Comment 1, after the First Step
Act. United States v. Fox, 2:14-cr-03-DBH, 2019 WL 3046086, at *2–3 (D. Me. July 11, 2019) (collecting
cases, discussing split of authority, and “agree[ing] with the courts that have said that the
Commission’s existing policy statement provides helpful guidance on the factors that support
compassionate release, although it is not ultimately conclusive given the statutory change.”); see
United States v. Rich, No. 17-cr-094-LM, 2020 WL 2949365, at *2 n.1 (D.N.H. June 3, 2020) (same);
United States v. Pena, No. CR 16-10236-MLW, 2020 WL 2798259, at *8 (D. Mass. May 29, 2020)
(describing the requirement of subdivision D that the BOP determine that an extraordinary and
compelling reason exists as “vestigial and inoperative” after the First Step Act); see also United States
v. Maher, No. 2:04-cr-00093-GZS, 2020 WL 390884, at *3 (D. Me. Jan. 22, 2020) (declining to exercise
the court’s discretion under subdivision (D) to conclude that another reason warrants compassionate
release). District courts outside of the First Circuit are split on the question. Compare, e.g., United

                                                   5
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 6 of 10                         PageID #: 1131



extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).” Id.


                                             ANALYSIS

        As the compassionate release statute and guidelines indicate, I may modify a

sentence of imprisonment if I find that: (1) extraordinary and compelling reasons

warrant modification, (2) modification accords with the § 3553(a) sentencing factors,

(3) the petitioner is not a danger to the safety of any other person or the community,

and (4) modification is consistent with applicable policy statements of the Sentencing

Commission.

        Mr. Greene does not present extraordinary and compelling reasons that

warrant compassionate release. First, Mr. Greene has not established that he has an

elevated risk of severe illness from COVID-19. Mr. Greene points to a diagnosis of

prediabetes, but the CDC has only advised that patients with type II diabetes face an

increased risk from COVID-19. See Centers for Disease Control and Prevention,

“Coronavirus Disease 2019 (COVID-19), People with Certain Medical Conditions,”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-




States v. Lisi, 440 F. Supp. 3d 246, 250 (S.D.N.Y. 2020) (“[T]he Court finds that the majority of district
courts to consider the question have found that the [First Step Act] grant[s] this Court the same
discretion as that previously give to the BOP Director, and therefore the Court may independently
evaluate whether Lisi has raised an extraordinary and compelling reason for compassionate release.”),
and Beck, 425 F. Supp. 3d at 579–80, 583 (same), with United States v. Garcia, No. 4:05-cr-40098,
2020 WL 2039227, at *5 (C.D. Ill. Apr. 28, 2020) (concluding that the definition of “extraordinary and
compelling reasons” does not directly conflict with the text of the First Step Act and “therefore
conclud[ing that] the policy statement has not been overridden by the First Step Act to allow courts
the same discretion conferred to the BOP Director by the Sentencing Commission’s policy statement”),
and United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at *4 (W.D. Wash. June 10,
2020) (same) (citing ten cases).


                                                    6
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 7 of 10                      PageID #: 1132



medical-conditions.html (“CDC COVID-19 webpage”) (last visited August 4, 2020).

The CDC has not provided any similar guidance that prediabetes increases that risk.

Mr. Greene also reports that he previously smoked. The CDC advises that being a

“former cigarette smoker may increase your risk of severe illness from COVID-19.”

CDC COVID-19 webpage (emphasis added). Given that Mr. Greene is only 40 years

old and does not present with medical conditions that certainly elevate his risk from

COVID-19, I do not find that he has established extraordinary and compelling

grounds for release because he is a former smoker.

       The decreasing number of infections at FMC Devens also weighs against a

finding that extraordinary and compelling circumstances warrant release. FMC

Devens reports, as of August 4, 2020, that there is one inmate and one staff member

with active COVID-19 infections and that there have been 50 inmates and six staff

who    have     recovered.     Bureau     of   Prisons,     COVID-19       Cases,    available     at

https://www.bop.gov/coronavirus/ (last visited August 4, 2020). Two inmates have

died. Id. COVID-19 hit FMC Devens hard, but active case numbers are now down

considerably from earlier levels.2 Testing capacity at FMC Devens has increased,3

and it appears that FMC Devens’s isolation strategies have been helpful in containing



2        As of June 9, 2020, FMC Devens was reporting 42 open inmate cases of COVID-19 and five
staff cases. Decl. of Megan Shaw, M.D., Clinical Director ¶ 5 (ECF No. 296-1); see Order (ECF No. 289)
(noting that on June 5, 2020, “the Bureau of Prisons website reports that there are fifty inmates and
five staff with confirmed active cases”).
3        As of August 4, 2020, FMC Devens is reporting that 900 tests have been performed with 51
positive results. Bureau of Prisons, COVID-19 Inmate Test Information, available at
https://www.bop.gov/coronavirus/ (last visited August 4, 2020). BOP reports a population of 906
inmates. Bureau of Prisons, FMC Devens, available at https://www.bop.gov/locations/institutions/dev/
(last visited August 4, 2020).


                                                  7
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 8 of 10          PageID #: 1133



the spread of COVID-19. Decl. of Megan Shaw, M.D., Clinical Director (ECF No. 296-

1). Even considering the increased risk that Mr. Greene faces because he works as an

orderly in the main FMC Devens building where COVID-19 testing occurs, the

situation at FMC Devens has improved significantly from when I appointed counsel

for Mr. Greene. It appears that the BOP has acted responsibly to contain the spread

of the disease within FMC Devens. At this time, the situation at the facility does not

weigh in favor of finding an extraordinary and compelling circumstance for release.

      Mr. Greene also argues that his need to care for his elderly and disabled mother

and his children contributes to the extraordinary and compelling circumstances that

warrant release. Am. Mot. 8–10. The only family circumstances that warrant early

release under the Sentencing Guidelines are “[t]he death or incapacitation of the

caregiver of the defendant’s minor child or minor children” or “the incapacitation of

the defendant’s spouse or registered partner when the defendant would be the only

available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13,

Application Note 1(C). The mother of Mr. Greene’s children is currently caring for

them, but she has left the children alone on at least one occasion and she travels with

them to New York City on a roughly weekly basis. If released, Mr. Greene represents

that he would live with his daughters’ grandmother and he would be better positioned

to take care of the children. I agree with the Government, however, that a defendant’s

children suffering during their parent’s incarceration is a sadly ordinary

circumstance. See Gov’t Opp’n 3. While regular interstate travel during the COVID-




                                          8
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 9 of 10         PageID #: 1134



19 pandemic presents risks, I cannot conclude that it rises to the level of the

incapacitation of the children’s parent. See U.S.S.G. § 1B1.13, Application Note 1(C).

      Mr. Greene also wishes to care for his mother, who is blind, has a serious heart

condition, and has been cut off from nearly all of the support she received from her

community prior to the COVID-19 pandemic. As a result, she sometimes runs out of

food and has gone for months without her heart medication. Am. Mot. 8. Mr. Greene’s

mother currently lives in South Carolina, and he proposes to bring her to Maine to

care for her if he is released. Am. Mot. 8–9. Generally, “[w]hile certainly admirable,

a desire to help care for one’s elderly parents does not qualify as an ‘extraordinary

and compelling reason’ for release under U.S.S.G. § 1B1.13.” United States v.

Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020).

Although at least one court has granted compassionate release to a defendant to allow

him to care for his seriously ailing parent, United States v. Bucci, 409 F. Supp. 3d 1

(D. Mass. 2019), in that case the defendant was the “only potential caregiver for his

ailing mother.” See id. at 2. Mr. Greene’s mother has two other children who, as of

2018, both lived in New York. PSR ¶ 36. Mr. Greene has not established that his

siblings are unable to care for their mother. Assuming that a need to care for an

elderly and disabled parent may be grounds for compassionate release in some

circumstances, see Bucci, 409 F. Supp. 3d. at 2, Mr. Greene has not shown that he is

the only potential caregiver for his mother.




                                          9
Case 1:17-cr-00012-NT Document 309 Filed 08/04/20 Page 10 of 10                       PageID #: 1135



        Because Mr. Greene has not established extraordinary and compelling reasons

 for his release, I do not go on to address the § 3553(a) factors, the safety of the

 community, or whether Mr. Greene has presented an acceptable release plan.4


                                          CONCLUSION

        For the foregoing reasons, the Amended Motion for Compassionate Release is

 DENIED.



        SO ORDERED.

                                                               /s/ Nancy Torresen_______
                                                               United States District Judge

 Dated: August 4, 2020




 4      Nor do I consider whether the exhaustion requirement bars Mr. Greene from presenting new
 arguments for release that he did not present to the warden in his administrative request for release.
 See Gov’t Opp’n 1.


                                                  10
